Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Behdad Omrani, D.D.S.
(O.L. File No. H-11-42322-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-90
Decision No. CR2755

Date: April 12, 2013

DECISION

Petitioner, Behdad Omrani, D.D.S., is excluded from participating in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) effective October 18, 2012, based
upon his conviction of a criminal offense related to the delivery of an item or service
under Medicare or a state health care program. There is a proper basis for exclusion.
Petitioner’s exclusion for the minimum period of five years is mandatory pursuant to
section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).'

' Petitioner may apply for reinstatement only after the period of exclusion expires.
Reinstatement is not automatic upon completion of the period of exclusion. 42 C.F.R.
§ 1001.3001.
I. Background and Procedural History

The Inspector General (I.G.) for the Department of Health and Human Services (HHS)
notified Petitioner by letter dated September 28, 2012, that he was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for a period of
five years, the minimum statutory period. The I.G. advised Petitioner that he was being
excluded pursuant to section 1128(a)(1) of the Act based upon his conviction in the
Superior Court of California, County of Los Angeles, of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program.

Petitioner timely requested a hearing by letter dated October 31, 2012 (Hearing Request).
The case was assigned to me for hearing and decision. I convened a prehearing telephone
conference on December 11, 2012, the substance of which is memorialized in my
Prehearing Conference Order and Schedule for Filing Briefs and Documentary Evidence
dated December 11, 2012. During the prehearing conference, counsel for the I.G.
requested an opportunity to file a motion for summary judgment prior to developing the
case for hearing. Accordingly, I set a schedule for the I.G. to file a motion for summary
judgment and for Petitioner to respond.

On January 10, 2013, the LG. filed a motion for summary judgment and supporting brief
(LG. Br.), along with I.G. exhibits (I.G. Exs.) 1 through 14. On February 11, 2013,
Petitioner filed a brief (P. Br.) in opposition to the I.G.’s motion for summary judgment
with Petitioner’s exhibits (P. Exs.) 1 through 5. Petitioner also filed objections (P.
Objections) to LG. Exs. 3 and 13, citing 42 C.F.R. § 1005.17, and arguing that the
exhibits are not relevant, are more prejudicial than probative, may confuse the issues,
may result in undue delay, or may be cumulative. On February 26, 2013, the I.G. filed a
reply brief to Petitioner’s opposition (I.G. Reply), as well as a response to Petitioner’s
evidentiary objections.

Petitioner’s objection to I.G. Ex. 3 is sustained, and the exhibit is not considered for
purposes of summary judgment. I.G. Ex. 3 is a “Declaration in Support of Issuance of
Felony Complaint and Arrest Warrant” made by a Special Agent of the California
Department of Justice during the investigation of Petitioner’s underlying criminal case.
The purpose of the declaration was to show that there was probable cause to support a
felony complaint and an arrest warrant. The declaration alleges a scheme to defraud the
California Medicaid program (Medi-Cal) and the related dental program (Denti-Cal) and
alleges that Petitioner actively participated in that scheme. The LG. has not shown that
the specific allegations of the declaration were proven by at least a preponderance of the
evidence or admitted during the underlying criminal proceedings as part of the plea
inquiry or the plea agreement. Thus, the IG. has not shown that the allegations in the
declaration are relevant to my consideration of the I.G.’s motion for summary judgment.
Accordingly, out of an abundance of caution, I.G. Ex. 3 is not admitted into the record or
considered as evidence for purposes of summary judgment. 42 C.F.R. § 1005.17(c), (d).

Petitioner’s objection to I.G. Ex. 13 is sustained in part and overruled in part. 1.G. Ex. 13
is a declaration by the prosecutor in Petitioner’s underlying criminal case. While the
declaration constitutes hearsay, that fact alone does not preclude its admission in this
proceeding. 42 C.F.R. § 1005.17(b). Petitioner does not dispute the authenticity of the
document or that the prosecutor has sufficient knowledge about the matters asserted in
the declaration. The prosecutor has sufficient knowledge of the criminal proceedings to
make the factual assertions he does regarding the procedural history of the case. The
declaration, therefore, is reliable and relevant. Contrary to Petitioner’s arguments, the
declaration does not contain evidence regarding plea negotiations that might be subject to
exclusion pursuant to 42 C.F.R. § 1005.17(f). P. Objections at 3. Rather, the prosecutor
simply relates the procedural history of the criminal case. I do not, however, accept the
legal opinion of the prosecutor regarding Petitioner’s conviction and its nexus to
Medicare, Medi-Cal, or Denti-Cal. Specifically, the prosecutor states that Petitioner’s
guilty plea “directly resulted from offenses related to Denti-Cal, a Federal health care
program, and other crimes.” I.G. Ex. 13, at § 7 (emphasis added). Whether Petitioner’s
conviction was “related to” the delivery of a health care item or service under Medicare
or a state health care program is an issue I must resolve in deciding this case and the
prosecutor’s opinion is not considered. Therefore, I admit I.G. Ex. 13 into the record,
striking paragraph 7.

Accordingly, LG. Exs. 1, 2 and 4 through 13 (paragraph 7 having been stricken) and 14
are admitted. P. Exs. | through 5 are admitted.

IL. Discussion
A. Applicable Law
The Act provides, in relevant part:

(a) Mandatory Exclusion. -- The Secretary [of HHS] shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) Conviction of program-related crimes. -- Any individual
or entity that has been convicted of a criminal offense related
to the delivery of an item or service under [Medicare] or
under any State health care program.

Act § 1128(a)(1) (42 U.S.C. § 1320a-7(a)(1)). The Secretary has promulgated
regulations implementing this provision of the Act. 42 C.F.R. § 1001.101(a).
Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) provides Petitioner the right to a
hearing before an administrative law judge (ALJ) and judicial review of the final action
of the Secretary.

The standard of proof in a hearing before an ALJ is a preponderance of the evidence. 42
C.F.R. § 1001.2007(c). Petitioner may not collaterally attack the conviction that provides
the basis for the exclusion. Jd. § 1001.2007(c), (d). Petitioner bears the burden of proof
and the burden of persuasion on any affirmative defenses or mitigating factors, and the
1.G. bears the burden on all other issues. Jd. § 1005.15(b).

B. Issue

The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1). Whether the length of exclusion is unreasonable is not an
issue in this case, as the five-year exclusion period imposed is the minimum period
specified by Congress and the Secretary. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely, and I have jurisdiction.
2. Summary judgment is appropriate in this case.

Petitioner filed his request for hearing within 60 days of the date the I.G. notifie
Petitioner of the exclusion. I.G. Ex. 1, at 1; Hearing Request at 1. Petitioner’s request
for hearing was timely filed and preserved Petitioner’s right to review of justiciable

issues. 42 C.F.R. §§ 1001.2007, 1005.2(c). I have jurisdiction.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ and both the
sanctioned party and the LG. have a right to participate in the hearing. 42 C.F.R.
§§ 1001.2007, 1005.2, 1005.3. Either or both parties may choose to waive appearance at
an oral hearing and to submit only documentary evidence and written argument for my

consideration. 42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in

part, by summary judgment. 42 C.F.R. § 1005.4(b)(12). Summary judgment is
appropriate and no hearing is required where either: there are no disputed issues of
material fact and the only questions that must be decided involve application of law to the
undisputed facts; or the moving party prevails as a matter of law even if all disputed facts
are resolved in favor of the party against whom the motion is made. A party opposing
summary judgment must allege facts which, if true, would refute the facts relied upon by
the moving party. See, e.g., Fed. R. Civ. P. 56(c); Garden City Med. Clinic, DAB No.
1763 (2001); Everett Rehab. & Med. Ctr., DAB No. 1628, at 3 (1997) (holding in-person
hearing required where non-movant shows there are material facts in dispute that require
testimony); Thelma Walley, DAB No. 1367 (1992); see also New Millennium CMHC,
DAB CR672 (2000); New Life Plus Ctr., DAB CR700 (2000).

The material facts in this case are undisputed. Petitioner concedes that on August 14,
2010, he “was charged with crimes that related to services delivered under the Medi-Cal
program.” P. Br. at 1. Petitioner concedes that on November 3, 2010, he entered a plea
agreement pursuant to which he would plead guilty or no contest to a felony tax charge;
the prosecutor would allow him to withdraw his guilty plea to the felony tax charge at a
subsequent sentencing proceeding and he would be allowed to plead guilty to a
misdemeanor tax charge; he would be sentenced to three years’ probation; and he would
to make a voluntary payment of $60,000 to the California Healthcare Deposit Fund at the
time of execution of the plea agreement. P. Br. at 4; I.G. Ex. 5, at 1-3. Although not
mentioned by Petitioner in his summary of the terms of the plea agreement (P. Br. at 4),
Petitioner also agreed to a condition of probation that he not participate in the Medicaid,
Medicare, or Medi-Cal programs. I.G. Ex. 5, at 3. On November 3, 2010, Petitioner paid
$60,000 to the California Health Care Deposit Fund. I.G. Exs. 5, 6; P. Br. at 4. It is
undisputed that on November 16, 2010 Petitioner pled guilty to one felony count of filing
a false tax return and the court accepted his guilty plea. I.G. Exs. 5, 7, 8; P. Br. at 4.
During the plea colloquy, Petitioner agreed to a waiver under People v. Harvey, 25 Cal.
3d 754 (1979), which the criminal court judge explained meant that Petitioner would be
liable for restitution on all charged counts of the criminal complaint, not just the count to
which he pled guilty. I.G. Ex. 8, at 4. On November 18, 2011, the court permitted
Petitioner to withdraw his guilty plea to the felony tax charge and to enter a guilty plea to
one misdemeanor count of failure to file a tax return; the court accepted his plea; and the
court dismissed all other counts of the criminal complaint. Petitioner was sentenced to
three years probation and ordered not to participate in Medicare or Medi-Cal. I.G. Exs. 9,
10, 11, 12; P. Br. at 4.

Petitioner concedes he was “convicted” within the meaning of the Act for purposes of
exclusion. P. Br. at 6. Petitioner argues, however, that his convictions were not for an
offense “related to” the delivery of an item or service under Medicare or a state health
care program. Petitioner argues that summary judgment in favor of the I.G. is not
appropriate because his conviction is not program related as a matter of law and the
relationship between Petitioner’s conviction and Medi-Cal depends upon material facts
that are in dispute. P. Br. at 6-11. Contrary to Petitioner’s arguments, this case must be
resolved against Petitioner as a matter of law, because the offenses of which Petitioner
was convicted, the undisputed circumstances surrounding his conviction, and his waiver
of certain rights afforded under California law establish the nexus or connection between
Petitioner’s offenses and Medi-Cal and provides a basis for Petitioner’s exclusion.

Petitioner argues that summary judgment will not lie as there are material facts in dispute.
Specifically, Petitioner argues that the following material facts are in dispute: whether
Petitioner participated in a scheme to submit false claims to Medi-Cal; which facts,
charges, and allegations are the basis for the plea agreement; and whether the criminal
court ordered restitution. P. Br. at 12-16. Whether or not Petitioner participated in a
scheme to submit false claims to Medi-Cal is not a fact I need to find in this case. The
mixed question of law and fact that I must resolve is whether Petitioner was convicted of
an offense related to the delivery of an item or service under Medicare or a state health
care program, not whether Petitioner actually submitted false claims to Medi-Cal. I
resolve the legal issue based on the undisputed facts. There is also no issue that I need to
resolve regarding which facts, charges, and allegations are the basis for the plea
agreement. It is clear from the face of the plea agreement, and there seemed to be no
confusion on the part of Petitioner, that the agreement related to the charges then pending
against Petitioner. Petitioner has offered no evidence to suggest that his plea agreement
was intended to dispose of less than all the charges pending against him or that he was
subject to another criminal complaint or indictment. Regarding the issue of whether the
criminal court ordered restitution, I agree with Petitioner that there is no evidence that the
court ever ordered that Petitioner pay restitution as part of his sentence. Petitioner and
his criminal attorney both assert in their declarations that Petitioner’s payment of $60,000
to the California Health Care Deposit Fund was voluntary, which I accept as true for
summary judgment. P. Ex. 1; P. Ex. 2. However, whether or not Petitioner paid the
$60,000 without a court order for restitution has no impact upon my conclusion that
Petitioner was convicted of a program-related offense; that fact is not material.

The five-year period of exclusion is fixed by law and there are no material issues related
to the reasonableness of that period.

There is no genuine dispute as to any facts material to a determination of the issues
before me. Accordingly, summary judgment is appropriate.

3. The offenses for which Petitioner pled guilty were related to the
delivery of an item or service under Medicare or a state health care
program.

As explained above, the undisputed evidence shows that on April 14, 2010, Petitioner
was charged with grand theft, presenting false Medi-Cal claims, and receiving unlawful
Medi-Cal payments. I.G. Ex. 2, at 1-2. On November 3, 2010, Petitioner and the
Attorney General (A.G.) of California agreed that the A.G. would add one count of
felony failure to file a tax return to the criminal complaint, and Petitioner would plead
guilty to that charge. LLG. Ex. 5, at 1-2. As part of the plea agreement, the court would
withhold final judgment and Petitioner could later withdraw his guilty plea to the felony
charge and plead guilty to a misdemeanor offense of failure to file a tax return. The A.G.
would then move to dismiss the remaining charges. I.G. Ex. 5, at 1-2. Petitioner also
agreed to voluntarily pay $60,000 to the California Health Care Deposit Fund and not to
participate in the Medicare or Medi-Cal programs while on probation. I.G. Ex. 5, at 3.
On November 3, 2010, Petitioner paid $60,000 to the California Health Care Deposit
Fund. LG. Exs. 5, 6. Petitioner subsequently pled guilty on November 16, 2010, to
felony failure to file a tax return. 1.G. Ex. 7, 8. Petitioner stipulated to a factual basis for
the guilty plea, though the factual basis was never stated during the plea colloquy or in
the plea agreement. I.G. Ex. 8, at 4. Petitioner entered a Harvey waiver during the plea
colloquy. I.G. Ex. 8, at 4. On November 18, 2011, Petitioner withdrew his guilty plea.
The A.G. added one count of misdemeanor failure to file an income tax return, to which
Petitioner pled guilty. The court accepted Petitioner’s plea and sentenced Petitioner to
three years of probation. A condition of probation was that Petitioner not participate in
the Medicare and Medi-Cal programs during the period of probation. I.G. Exs. 9, 10, 11,
12.

Petitioner entered guilty pleas to two different offenses, a felony violation of Cal. Rev.

& Tax Code § 19705(a)(1), aiding and abetting the filing of a false tax return; and a
misdemeanor violation of Cal. Rev. & Tax Code § 19701(a). His guilty pleas to both the
felony and the misdemeanor were accepted. Pursuant to section 1128(i) of the Act, one is
convicted for purposes of exclusion when a plea of guilty has been accepted by a federal,
state, or a local court. Petitioner acknowledges that he was convicted within the meaning
of the Act. Hearing Request at 1; P. Br. at 6.

Petitioner opposes his exclusion on grounds that the offenses of which he was convicted
were not on their face crimes related to the delivery of a health care item or service under
Medicare or a state health care program.” However, the Board has long held that the

> The California statutes to which Petitioner pled guilty, Cal. Rev. & Tax Code
§§ 19701(a) and 19705(a)(1) provide:

19701. Any person who does any of the following is liable
for a penalty of not more than five thousand dollars ($5,000):

(a) With or without intent to evade any requirement of
Part 10 (commencing with Section 17001), Part 11

(Footnote continued next page.)
statutory terms of an offense do not control whether that offense is “related to” the
delivery of a health care item or service under Medicare or a state health care program for
purposes of an exclusion pursuant to section 1128(a)(1) of the Act. See, e.g., Dewayne
Franzen, DAB No. 1165 (1990) (inquiry is whether conviction is related to Medicaid
fraud, not whether the petitioner was convicted of Medicaid fraud). Rather, an ALJ must
examine whether there is a “common sense connection or nexus between the offense and
the delivery of an item or service under the program.” Scott D. Augustine, DAB No.
2043, at 5-6 (2006) (citations omitted). To determine whether there is such a nexus or
common-sense connection, “evidence as to the nature of an offense may be considered,”
including “facts upon which the conviction was predicated.” Jd. at 6-7. An ALJ may
also use extrinsic evidence to “[fill] in the circumstances surrounding the events which
formed the basis for the offense of which Petitioner was convicted.” Narendra M. Patel,
M.D., DAB No. 1736, at 7 (2000).

(Footnote continued.)

(commencing with Section 23001), or this part or any lawful
requirement of the Franchise Tax Board, repeatedly over a
period of two years or more, fails to file any return or to
supply any information required, or who, with or without that
intent, makes, renders, signs, or verifies any false or
fraudulent return or statement, or supplies any false or
fraudulent information, resulting in an estimated delinquent
tax liability of at least fifteen thousand dollars ($15,000).

* * *

19705. (a) Any person who does any of the following shall
be guilty of a felony and, upon conviction, shall be fined not
more than fifty thousand dollars ($50,000) or imprisoned
pursuant to subdivision (h) of Section 1170 of the Penal
Code, or both, together with the costs of investigation and
prosecution:

(1) Willfully makes and subscribes any return,
statement, or other document, that contains or is verified by a
written declaration that it is made under penalty of perjury,
and he or she does not believe to be true and correct as to
every material matter.
Petitioner cites Travers v. Shalala, 20 F.3d 993 (9th Cir. 1994) in support of an argument
that it is improper for an ALJ to look to the circumstances surrounding a conviction to
determine whether a conviction is program related. P. Br. at 6-7. Petitioner misreads
Travers, which focused on whether an individual had been “convicted” for purposes of a
mandatory exclusion, and whether there was a need for the IG. to conduct an evidentiary
hearing to relitigate the facts underlying the state court conviction. Jd. at 996-98. The
appellate panel that decided Travers discussed the mandatory nature of certain
exclusions, stating that the I.G. may not “delve into the facts surrounding the conviction”
once he determines that a program-related “conviction” actually exists because there is no
fact-finding in that determination. Id. at 999; see also Travers v. Sullivan, 801 F.Supp.
394, 403 (E.D. Wash. 1992). In short, the Travers panel recognized that Congress did
not intend that an exclusion proceeding under section 1128(a) of the Act be an
opportunity for an excluded individual or entity to collaterally attack an underlying
conviction for which exclusion is required. The Travers panel did not suggest that it is
inappropriate for the I.G., an ALJ, or the Board, to consider all the circumstances related
to the charges and underlying state court proceedings to determine whether an offense of
which one was convicted is actually program related. As the Board previously
recognized, it is necessary to look at the underlying state proceedings to “[fill] in the
circumstances” surrounding the conviction and, therefore, to avoid applying the I.G.’s
exclusion authority too narrowly. Patel, DAB No. 1736, at 7; see Kenneth M. Behr,
DAB No. 1997, at 7 (2005) (addressing Congress’s “intent that the mandatory exclusion
authority be used broadly to protect the integrity of covered programs”).

Petitioner’s reliance upon a recent district court case, Kabins v. Sebelius, 2012 WL
4498295 (D. Nev., Sept. 28, 2012), is also misplaced. Petitioner cites Kabins for the
proposition that the phrase found in various subsections of section 1128(a) of the Act —
“in connection with the delivery of health care” — limits the Secretary’s authority to
exclude to offenses involving the delivery of health care, not health care previously
delivered. As I understand Petitioner’s argument, Kabins establishes a rule that exclusion
may not be premised on an offense remotely related to the delivery of health care but may
only be for an offense directly related to the delivery of health care. Neither the Kabins
decision nor Petitioner explain the source of this limitation on the Secretary’s authority
other than a nonspecific reference to the statute’s fundamental purpose. Neither explains
how the perceived limitation on the Secretary’s authority to exclude is consistent with the
overarching Congressional intent that exclusion be used to protect the integrity of the
programs. It is important to recognize that the Kabins case was decided by an
unpublished order granting the motion of the plaintiff, Mark B. Kabins, M.D., for
summary judgment. The district court judge vacated the decision of the Secretary that
Dr. Kabins was excluded from participating in Medicare pursuant to section 1128(a)(3)
of the Act. The district judge in the Kabins case rejected the Secretary’s arguments that
her decision was entitled to deference. The district judge criticized the “nexus test” that
has been followed in exclusion cases for years, commenting that it may permit selective
enforcement and arbitrary results. In Travers, the Ninth Circuit recognized that the
10

Secretary’s decision that an individual’s criminal conviction was of a program related
offense is subject to review using the substantial evidence test rather than de novo
review. Travers, 20 F.3d at 998. However, the district judge in Kabins did not apply the
substantial evidence test but analyzed the case looking for the nexus between Dr. Kabins’
conviction and the delivery of a health care item or service. The district judge concluded
that Dr. Kabins’ offense was not one of those listed in section 1128(a)(3) that triggered
mandatory exclusion and that the offense was not program related. The unpublished
order that disposed of the Kabins case has doubtful precedential effect beyond that
specific case even in the district or circuit court where issued and the disposition should
be viewed as being limited to the facts of that case, particularly as it appears to be
inconsistent with the prior Ninth Circuit opinion in Travers. The district judge’s analysis
is not persuasive in this case.

Petitioner also argues that Congress intended that the Secretary’s authority to exclude be
limited to a “generic class of crimes” related to the delivery of items or services under
Medicare or Medicaid rather than the fact specific nexus test the Board has adopted. P.
Br. at 10-12. Petitioner cites no legislative history in support of his interpretation of
Congressional intent. Rather, Petitioner argues that both federal and state laws include a
class of crimes related to items and services delivered under Medicare and Medicaid and
cites that fact as evidence that Congress intended that exclusions be limited to
convictions for those crimes. Petitioner also relies upon his erroneous interpretation of
the decision in Travers to argue that the Ninth Circuit found it improper for the Secretary
to consider the facts and circumstances of an offense to determine whether or not it is
program related. Petitioner also asserts that the district court’s concern expressed in
Kabins that the Secretary’s nexus test poses a risk for arbitrary decision-making is well-
founded because exclusions were not imposed in an unrelated case involving
pharmaceutical companies. P. Br. at 12. Petitioner’s arguments are not persuasive. One
need look no further than the plain language of section 1128(i) of the Act to determine
that Congress intended to grant the Secretary broad, though not unfettered, discretion to
ensure that individuals not avoid exclusion through skillful plea negotiations. In section
1128(i), Congress adopted a broad definition of the term “conviction” that includes a
judgment of conviction whether or not on appeal or expunged; a finding of guilt; an
accepted plea of guilty or no contest; or a deferred adjudication or other arrangement by
which a judgment of conviction has been withheld. Act § 1128(i)(1)-(4). The broad
definition of conviction adopted by Congress is consistent with the Congressional goal of
protecting the programs from those who Congress intended that the Secretary exclude.
Considering the circumstances or facts underlying a conviction to determine whether or
not there is a nexus to the delivery of an item or service under Medicare or Medicaid is
also consistent with the Congressional purpose of protecting the programs by ensuring
that those who should be excluded do not avoid exclusion by skillful plea negotiations.

Here, the undisputed facts show that Petitioner’s convictions were related to the delivery
of an item or service under the Medi-Cal program because Petitioner’s convictions were
11

related to three other counts in the criminal complaint that alleged a scheme to defraud
Medi-Cal. Three undisputed material facts show the relationship between the charges of
which Petitioner was convicted and the Medi-Cal fraud charges for which Petitioner was
not convicted, and ergo the program-relatedness of Petitioner’s conviction. The three
undisputed facts that support the conclusion of law that Petitioner’s conviction was
program related are: (1) Petitioner’s Harvey waiver during his plea colloquy, which was
his consent to the criminal court’s consideration of all the charges for purposes of
restitution; (2) Petitioner’s agreement to a term of his plea agreement that he voluntarily
pay $60,000 to the California Health Care Deposit Fund; and (3) Petitioner’s agreement
not to participate in Medicare and Medi-Cal as a condition of probation.

Petitioner does not dispute that he knowingly and voluntarily entered a Harvey waiver
uring the plea hearing on November 16, 2010. I.G. Ex. 8, at 4. In Harvey, the trial
court accepted the defendant’s guilty plea to two counts of armed robbery, dismissed a
remaining third count that involved a separate armed robbery, and increased the
lefendant’s sentence based on facts related to the dismissed count. Harvey, 25 Cal. 3d. at
757. On appeal, the California Supreme Court determined that “it would be improper and
unfair to permit the sentencing court to consider any of the facts underlying the dismissed
count three for purposes of aggravating or enhancing defendant’s sentence.” Id. at 759.
The court explained that “[i]mplicit in . . . a plea bargain [such as the defendant’s] . . . is
the understanding (in the absence of any contrary agreement) that defendant will suffer
no adverse sentencing consequences by reason of the facts underlying, and solely
pertaining to, the dismissed count.” Jd.

[he California Penal Code has since been amended to reflect the decision in Harvey,
stating:

(a) A plea of guilty or nolo contendere to an accusatory
pleading charging a public offense ... which public offense
did not result in damage for which restitution may be ordered,
made on the condition that charges be dismissed for one or
more public offenses arising from the same or related course
of conduct by the defendant which did result in damage for
which restitution may be ordered, may specify the payment of
restitution by the defendant as a condition of the plea or any
probation granted pursuant thereto, so long as the plea is
freely and voluntarily made, there is factual basis for the plea,
and the plea and all conditions are approved by the court.

(b) If restitution is imposed which is attributable to a count
dismissed pursuant to a plea bargain, as described in this
section, the court shall obtain a waiver pursuant to People v.
12

Harvey (1979) 25 Cal. 3d 754 from the defendant as to the
dismissed count.

Cal. Penal Code § 1192.3. In cases where a Harvey waiver is necessary, the charge to
which the defendant pleads guilty may not have caused damage that would permit that
restitution be ordered. However, a court may order restitution based on damages
resulting from a dismissed charge, so long as the dismissed charge arises “from the same
or related course of conduct by the defendant” as the charge to which he pled guilty. Jd.
The court, therefore, must obtain a Harvey waiver in order to permit a valid restitution
order based on the dismissed charge.

In this case, Petitioner agreed to and the court accepted a Harvey waiver. By doing so,
Petitioner acknowledged, as a matter of law, that the offenses to which he pled guilty
(filing a false tax return and failure to file a tax return) were part of “the same or related
course of conduct” as the three other charges on the criminal complaint that resulted in
damage and were a basis for restitution to the State of California, including grand theft,
presenting false Medi-Cal claims, and receiving unlawful Medi-Cal payments.?
Accordingly, Petitioner’s convictions were presumptively under the California statute,
the result of the “same or related course of conduct” giving rise to the charges of
presenting false Medi-Cal claims and receiving unlawful Medi-Cal remuneration. It is
apparent from the plain language of the charges that the offenses of presenting false
Medi-Cal claims and receiving unlawful Medi-Cal remuneration are “related to” the
delivery of a health care item or service under Medi-Cal, a state health care program.
Berton Seigel, D.O., DAB No. 1467, at 5-6 (1994) (holding that false claims for payment
are “related to” the delivery of a health care item or service under Medicare or a state
health care program). Moreover, Petitioner need not admit to specific facts showing he
engaged in improper billing of the Medi-Cal program for there to exist a sufficient nexus
to the delivery of an item or service under the Medi-Cal program. Lyle Kai, R.Ph., DAB
No. 1979, at 7-8 (2005) (holding that exclusion was required based on a conviction for
selling misbranded commodities even though the excluded individual may have been
unaware of underlying Medicaid fraud). Petitioner’s acknowledgment through the

> Petitioner argues that the offenses for which he was convicted did not result in any loss
to the victim, which shows he did not admit to the facts alleging he defrauded Medi-Cal
of $306,462.25. P. Br. at 14. However, for a Harvey waiver the offense to which the
defendant pled guilty cannot cause any loss to the victim. Cal. Penal Code § 1192.3.
Rather, other charges that are dismissed must be the cause of any loss. Therefore, it was
a legal requirement under the California statute that the charge to which Petitioner pled
guilty did not result in loss to the victim so that Petitioner could make an effective
Harvey waiver and pay $60,000 as a term of his plea agreement.
13

Harvey waiver that the offenses to which he pled guilty were part of the same or related
course of conduct supporting the charges of submitting false Medi-Cal claims is a
sufficient nexus — a reasonable “common sense” connection — to the delivery of an item
or service under the Medi-Cal program.

Additionally, Petitioner voluntarily paid $60,000 to the California Health Care Fund as
part of his plea agreement with prosecutors. The only reasonable conclusion based on
Petitioner’s payment to the California Health Care Fund as part of the negotiated plea
agreement, which also resulted in the dismissal of charges alleging fraud against the
Medi-Cal program, is that the offenses to which Petitioner agreed to plead guilty were
related to the charges alleging that Petitioner’s conduct resulted in a loss to the Medi-Cal
program. As stated, Petitioner need not admit to defrauding Medi-Cal in order for his
conviction to be “related to” the delivery of an item or service under the Medi-Cal
program. Rather, his agreement to, among other things, pay the California Health Care
Fund in exchange for the dismissal of certain charges alleging Medi-Cal fraud is enough
to support a finding of a nexus between the conduct underlying his conviction and the
delivery of an item or service under the Medi-Cal program.

As noted above, Petitioner argues that the court did not order him to pay $60,000 in
restitution to the California Health Care Fund, but that Petitioner voluntarily made that
payment as part of the plea agreement. Petitioner goes so far as to imply that the $60,000
was a “gift” to the state health care fund. P. Br. at 15. Petitioner also asserts that “the
decisions involving court-ordered restitution are inapplicable” because the sentencing
court never actually ordered that Petitioner pay restitution. P. Br. at 15. Petitioner’s
claim that he provided a “gift” to the California Health Care Fund that happened to
coincide with his guilty plea, and was made part of his plea agreement, verges on
frivolity. Petitioner’s claim is a transparent attempt to create a dispute of fact where there
isnone. There is no other reasonable explanation for Petitioner’s payment at the time it
was made and in the manner it was made for a purpose other than to compensate the
California Health Care Fund for a loss that Petitioner caused. Petitioner agreed to make a
$60,000 payment to the California Health Care Fund in exchange for a conviction on a
misdemeanor offense. The agreement was accepted by the prosecutor and the court, and
Petitioner received the benefit of his bargain. Petitioner cannot relitigate factual issues
concerning his plea agreement in this forum. 42 C.F.R. § 1001.2007(d); Kai, DAB No.
1979, at 7. Therefore, the $60,000 payment to the California Health Care Fund is further
evidence that Petitioner’s conviction was “related to” the delivery of a health care item or
service under Medi-Cal.

Finally, a condition of probation ordered by the trial court was that Petitioner not
participate in the Medicare or Medi-Cal. The only reasonable conclusion based on
Petitioner’s inability to participate in the Medicare and Medi-Cal programs as part of his
probation is that the offenses for which Petitioner was convicted and sentenced were
related to those programs. Petitioner offers no other reasonable explanation for why the

14

state sought to prohibit his participation in Medicare or Medi-Cal or why he agreed to
such prohibition based solely upon his conviction for failing to file a tax return.
Petitioner argues that the prosecuting attorney “could have insisted on the [non-
participation] condition since his office was not likely to convict [Petitioner] for the
charges alleged” or that the condition was “‘a matter of office policy.” P. Br. at 16.
However, Petitioner’s speculation does not support an inference favorable for Petitioner.
The undisputed facts are that Petitioner agreed not to participate in the Medicare and
Medi-Cal programs after being charged with submitting false claims to Medi-Cal and he
also voluntarily paid $60,000 to the California Health Care Fund as part of a plea
agreement. Considering these facts together, it is apparent that the offense for which
Petitioner pled guilty was related to the delivery of an item or service under the Medi-Cal
program and the plea bargain reflects the nexus.

The following factors support my conclusion that the offense of which Petitioner was
convicted was program related: Petitioner’s Harvey waiver triggers a presumption that
the dismissed charges arise from the same or a closely related course of conduct as the
charge to which Petitioner pled guilty; the terms of Petitioner’s plea agreement required
the payment of $60,000 to the California Health Care Fund; and the terms of Petitioner’s
probation prohibited Petitioner’s participation in Medicare and Medi-Cal. Accordingly, I
conclude that Petitioner’s conviction for failing to file an income tax return was “related
to” the delivery of a health care item or service under Medicare or a state health care
program.

4. There is a basis to exclude Petitioner pursuant to section 1128(a)(1)
of the Act.

The I.G. must exclude an individual or entity under section 1128(a)(1) of the Act if the
individual has been convicted of an offense related to the delivery of a health care item or
service under Medicare or a state health care program. Petitioner does not dispute that he
was convicted within the meaning of section 1128(a)(1). I have concluded that
Petitioner’s convictions were related to the delivery of a health care item or service under
Medicare or a state health care program. Therefore, there is a factual and legal basis for
the I.G. to exclude Petitioner from participating in all federal health care programs. Act
§ 1128(a)(1).

5. Section 1128(c)(3)(B) of the Act establishes that five years is the
minimum period of exclusion imposed pursuant to section 1128(a)
of the Act.
15

6. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.

§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years are mitigating factors considered as a basis for reducing the period
of exclusion to no less than five years. 42 C.F.R. § 1001.102(c). The LG. does not cite
any aggravating factors in this case and does not propose to exclude Petitioner for more
than the minimum period of five years.

I have concluded that Petitioner’s exclusion is required by section 1128(a)(1) of the Act.
Accordingly, the minimum exclusion period must be for five years, and that period is not
unreasonable as a matter of law.

II. Conclusion

For all of the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for the minimum statutory period of five
years effective October 18, 2012.

/s/
Keith W. Sickendick
Administrative Law Judge

